 

 

 

 

 

 

USDC SDNY
DOCUMENT U.S. Department of Justice
ELECTRONICALLY FILED
DOC #:__ United States Attorney
DATE FILED:_12/12/19 Southern District of New York
86 Chambers Street
New York, New York 10007

December 11, 2019

BY ECF

Honorable Deborah A. Batts
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: New York v. Ross, 19 Civ. 9380 (DAB)

Dear Judge Batts:

This Office represents that Defendants Wilbur Ross, in his official capacity as Secretary of
the United States Defendant of Commerce, the United States Department of Commerce, the
National Oceanic and Atmospheric Admunistration, and the National Marine Fisheries Service.
[We write to respectfully request an brief extension of three business days, from Friday, December GRANTED .
13, 2019, to Wednesday, December 18, 2019, of the deadline for Defendants to file their opposition /s pDaB
to Plaintiff's motion for summary judgment and their cross motion for summary judgment] 12/12/19

Defendants respectfully request this extension to allow needed time for supervisory review
and agency consultation on this brief. This is the first request for an extension of this deadline,
which is included within the compressed briefing schedule agreed upon by the parties. See ECE
No. 21 (ECF No. 25, so ordered by the court). Plaintiffs consent to the requested extension, and
the parties have agreed on a revised schedule for the completion of summary judgment briefing:

[* Defendants will file their opposition to Plaintiffs’ motion for summary judgment, ECF
No.7, and their cross-motion for summary judgment on December 18, 2019. GRANTED.

/s DAB
e Plaintiffs will file their reply and opposition to Defendants’ cross-motion for summary ,, /12/19

judgment between January 8 and January 10, 2020.

e Defendants will file their reply brief in support of their cross-motion for summary
judgment, two-weeks after Plaintiffs’ reply their reply/opposition: between
January 22 and 24, 2020.]

_ SO ORDERED.
We apologize for not having submitted this re

as proscribed by your Honor’s individual rules, hov

become apparent until today at which point undersigne ’

counsel. Deborah A. Batts
United States District Judge

12/12/19
